                  Case 2:13-cr-00082-KJM Document 212 Filed 02/11/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   GRANT B. RABENN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                      IN THE UNITED STATES DISTRICT COURT

10                                          EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                                        CASE NO. 2:13-CR-00082-KJM
12
                                          Plaintiff,                  STIPULATION
13
                                  v.                                  DATE: October 29, 2020
14                                                                    TIME: 10:00 a.m.
     MATTHEW KEYS,                                                    COURT: Hon. Kimberly J. Mueller
15
                                         Defendant.
16

17
              The United States of America, through its attorneys of record, Paul Hemesath and Grant B.
18
     Rabenn, Assistant U.S. Attorneys; and Matthew Keys, through his attorneys, Mark Reichel, and Jay
19
     Leiderman, hereby submit the following stipulations regarding the foundation and admissibility of
20
     exhibits and certain facts.1
21                                            I.         GOVERNMENT EXHIBITS
22            A.        Documents
23
              IT IS HEREBY STIPULATED between the United States and the defendant that the following
24
     documents are authentic records and shall be admissible in the evidentiary hearing in the above-
25
     captioned case, subject only to an objection of relevance.
26

27

28            1
                Exhibits and ranges of exhibits refer to exhibits as identified by the parties in their respective exhibit lists as of the
     date of this filing.

       GOV. WITNESS LIST                                               1
              Case 2:13-cr-00082-KJM Document 212 Filed 02/11/21 Page 2 of 3


 1     No.                                   Description                             Bates Number
        1     United States Probation Monitoring Report                             MK 000038-42
 2      2     United States Probation Forensics Report                              MK 000043-67
        3     Comstock’s Screenshot: Account recovery                               MK 000291
 3      4     Comstock’s Screenshot: Account recovery with sign-in                  MK 000292
 4      5     Comstock’s Screenshot: New sign-in                                    MK 000293
        6     Comstock’s Screenshot: Verification information (Keys)                MK 000294
 5      7     Comstock’s Screenshot: Recovery phone number                          MK 000295
              Comstock’s Screenshot: Dates/times for password change, recovery
 6      8                                                                           MK 000296
              email change, and last sign-in
 7      9     Comstock’s Screenshot: February 9 sign-in from iPhone                 MK 000297
        10    Comstock’s Screenshot: February 9, 13 sign-in from iPhone             MK 000298
 8            Comstock’s Screenshot: Dates from Comstock’s recovery, and
        14                                                                          MK 000302
              suspicious email deletion
 9      18    Comstock’s Screenshot: Lack of videos and video history               MK 000306
        19    Comstock’s Screenshot: Lack of videos and video history               MK 000307
10
        20    Comstock’s Screenshot: Lack of video channel                          MK 000308
11            Comstock’s Screenshot: 1Password account change to
        32                                                                          MK 000032
              matthew@matthewkeys.net to Comstock’s Magazine
12      33    U.S.P.O. Monitoring: Comstock’s Magazine 1Password screen - 1         MK 000084
        34    U.S.P.O. Monitoring: Comstock’s Magazine 1Password screen - 2         MK 000085
13
        35    U.S.P.O. Monitoring: Comstock’s Magazine 1Password screen - 3         MK 000086
14      36    U.S.P.O. Monitoring: Comstock’s Magazine 1Password screen - 4         MK 000088
        37    U.S.P.O. Monitoring: Comstock’s Magazine 1Password AppleID            MK 000089
15      38    U.S.P.O. Monitoring: Blank Google page                                MK 000090
              U.S.P.O. Monitoring: Sign on to iCloud News Publisher using
16      39                                                                          MK 000091
              mkeys@comstocksmag.com
17            U.S.P.O. Monitoring: iCloud News Publisher channel info: Comstock’s
        40                                                                          MK 000092
              Magazine using comstocksmag.com
18      41    U.S.P.O. Monitoring: Device info for MacBook                          MK 000093
        43    U.S.P.O. Monitoring: Comstock’s Facebook page                         MK 000095
19      47    Matthew Keys: statement to United States Probation                    MK 000069-74
20      48    Comstock’s: Videos list with statistics                               MK 000025-26
        49    Comstock’s: Keys email, February 14, 2020                             MK 000100-102
21      50    Comstock’s email re: state of videos                                  MK 000010-17

22
                                     II.     FACT STIPULATIONS
23

24           IT IS FURTHER STIPULATED between the parties that servers and computers underlying the

25 website youtube.com are used in interstate and foreign commerce and communication.

26

27

28

                                                     2
            Case 2:13-cr-00082-KJM Document 212 Filed 02/11/21 Page 3 of 3

     Dated: October 28, 2020                     MCGREGOR W. SCOTT
 1                                               United States Attorney
 2
                                                 /s/ PAUL HEMESATH
 3                                               PAUL HEMESATH
                                                 Assistant United States Attorney
 4

 5

 6   Dated: October 28, 2020                     /s/ MARK REICHEL
                                                 MARK REICHEL
 7                                               Attorney for Defendant MATTHEW KEYS
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
